IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 IN RE CÔTE D’AZUR ESTATE                    )    C.A. No. 2017-0290-JTL
 CORPORATION                                 )

                                      OPINION

                         Date Submitted: September 16, 2022
                          Date Decided: November 18, 2022

Jeremy D. Anderson, FISH & RICHARDSON P.C., Wilmington, Delaware; Counsel for
plaintiff Lilly Lea Perry.

Steven L. Caponi, K&L GATES, LLP, Wilmington, Delaware; Counsel for defendant the
BGO Foundation and for nominal party Côte d’Azur Estate Corporation.

Dieter Walter Neupert; Defendant pro se.

LASTER, V.C.
       Plaintiff Lilly Lea Perry has moved for the issuance of a letter of request to obtain

the assistance of the central authority in Switzerland to facilitate discovery. Lilly seeks

international assistance to obtain electronic data that Swiss investigators seized from the

law office of Dieter Neupert, a defendant in this case, while investigating whether Neupert

falsified evidence in a civil proceeding in Switzerland. A Swiss court determined that the

investigators had reasonable cause to obtain the materials and that the investigators acted

properly by only seizing evidence that was directly relevant to their investigation. The

resulting evidence consists primarily of emails sent or received by Neupert and one of his

assistants covering the period from May 1, 2015, through March 1, 2017 (the “Discovery

Materials”).

       To obtain a letter of request, the movant must show initially that production would

be ordered if the materials sought were subject to the court’s jurisdiction. In one of her

proposals, Lilly seeks all of the Discovery Materials. In an alternative proposal, Lilly only

seeks the Discovery Materials to the extent that they touch on particular issues relevant to

this proceeding. The court adopts the latter proposal which makes the materials sought

plainly relevant. If the Discovery Materials were subject to this court’s jurisdiction, the

court would order them produced.

       Whenever discovery involves a lawyer, there will be concerns about privilege. Here,

those concerns are likely to be limited, because the investigators conducted a focused

investigation and have stated that the Discovery Materials primarily implicate Neupert and

his assistant, rather than clients. Additionally, privilege issues are unlikely to be of concern


                                               1
because of the crime/fraud exception. This court has previously ruled that the actions

Neupert took that form the basis for this case bear sufficient hallmarks of fraud to invoke

the crime/fraud exception. The Discovery Materials were also seized as part of an

investigation into a crime.

       A party seeking a letter of request also must convince the issuing court to ask a

foreign court for assistance, taking into account the burden that such a request necessarily

imposes on the judicial system of another nation. Lilly has met her burden on that issue by

showing that the letter of request is targeted and appropriate. The Discovery Materials have

already been collected and are easily identifiable. Under Swiss law, a private plaintiff can

obtain the Discovery Materials, and Lilly has shown that investigators have provided

similar information to a private plaintiff in the past.

       Although not required to secure the issuance of a letter of request, Lilly has shown

that it will be difficult, if not impossible, to obtain the information through other means.

To be sure, Neupert is a party to this case and ostensibly subject to compulsory process.

But since April 2017, Neupert has failed to participate meaningfully in this proceeding. He

is a foreign national who previously refused to be deposed, despite his status as a defendant.

Because of his non-participation in an earlier phase of this case, the court drew an inference

that any evidence that Neupert could have provided would be favorable to Lilly. Another

powerful indicator of Neupert’s non-participation is his failure to respond to Lilly’s motion.

Only the BGO Foundation has raised objections to the letter of request.

       Lilly has made a convincing showing that Neupert would not produce the Discovery

Materials if he had them, and the record suggests that he may no longer have them. The

                                               2
investigators reported that they seized the Discovery Materials, not that they made copies

of them. It is reasonable to infer that the only source is the investigators’ files.

       Lilly’s motion is granted. The letter of request will issue.

                           I.      FACTUAL BACKGROUND

       Non-party Israel Igo Perry died on March 18, 2015. He was survived by Lilly, his

widow, and their two daughters, Tamar and Yael.1 Mr. Perry’s last will and testament

named Neupert as the executor of his estate. Neupert is Swiss lawyer who was Mr. Perry’s

longtime advisor and confidant.2 Neupert also was the architect of Mr. Perry’s estate plan,

which involved a complex network of entities called the “Structure.” Louis Oehri & Partner

Trust reg. (“LOPAG”), a Liechtenstein commercial trust company, formed and controlled

all of the entities in the Structure. Neupert and Louis Oehri co-founded LOPAG in 1989,

and they worked hand in hand to create the Structure and advise Mr. Perry.

       Neupert and representatives of LOPAG told Lilly that when Mr. Perry died, he was




       1
         My standard practice is to identify individuals by their last name without
honorifics. When individuals share the same last name, my standard practice is to shift to
first names. Using Mr. Perry’s first name (Israel) can be confusing, because key events
took place in the State of Israel. This decision therefore refers to him as “Mr. Perry.”

        This decision periodically uses terms such as “the Perry family” or “the members
of the Perry family” to refer to Lilly, Tamar, and Yael. By describing the Perry family in
this fashion, this decision is not suggesting that other individuals do not qualify as members
of the Perry family under a broader definition.
       2
         Although Mr. Perry named Neupert to the role of executor in his will, Lilly
contested Neupert’s ability to serve, and Neupert never secured authority to act as executor.
Instead, Tamar and another individual were appointed as co-executors of Mr. Perry’s
estate.

                                               3
the sole member of Côte d’Azur Estate LLC (“Côte d’Azur” or the “LLC”), a Delaware

limited liability company. The LLC owned La Treille, a villa in the south of France (the

“Villa”). Neupert and representatives of LOPAG told Lilly that the member interest in the

LLC passed to Mr. Perry’s estate and that she was the sole heir of the estate.

       After Lilly, Tamar, and Yael disagreed about the disposition of Mr. Perry’s wealth,

Neupert and LOPAG tried to broker a settlement of those disputes. By June 2016, however,

it was clear that the family members could not agree. The family divided into two factions,

with Lilly and Tamar on one side and Yael on the other.

       Neupert and LOPAG sought to force the family members back to the table by

pressuring Lilly. To achieve that goal, they reversed their position about the ownership of

the LLC, and they asserted that before his death, Mr. Perry transferred his member interest

to the BGO Foundation (the “Foundation”), one of the entities in the Structure. As evidence

of the transfer, they relied on a Deed of Assignment dated May 1, 2013. If the Foundation

controlled the LLC, then Neupert and LOPAG could deny Lilly access to the Villa.

       In June 2016, in an effort to bolster their new position about the ownership of the

LLC, Neupert and LOPAG engaged in self-help. Neupert caused a Delaware registered

agent to file a certificate of conversion with the Delaware Secretary of State that converted

Côte d’Azur Estate Corporation (“Côte d’Azur” or the “Corporation”).3 Neupert also



       3
          Note that the term “Côte d’Azur” may refer to the entity in either its earlier
manifestation as the LLC or its current manifestation as the Corporation. Much of the time,
the distinction does not matter, and so using “Côte d’Azur” promotes clarity. When the
distinction matters, this decision strives to use one of the latter terms.

                                             4
caused the registered agent to file a certificate of incorporation that authorized the issuance

of 10,000 shares of common stock. There are documents which Neupert and LOPAG

created later that purport to issue all of the Corporation’s shares to the Foundation.

       Starting in the second half of 2016, litigation broke out in various jurisdictions. In

April 2017, Lilly filed this action. She contends that (i) the Deed of Assignment did not

effectuate an immediate transfer of Mr. Perry’s member interest in the LLC to the

Foundation and (ii) Mr. Perry subsequently decided not to carry out the transfer because of

adverse tax consequences in France. She maintains that Mr. Perry remained the sole

member of the LLC when he died. Consequently, Neupert and LOPAG had no authority

to convert the LLC into the Corporation or to issue shares of stock to the Foundation.

       One of the early battles in the case concerned whether Lilly could name the

Foundation as a defendant. When the Foundation moved to dismiss for lack of personal

jurisdiction, the court held that Lilly had made a sufficient showing to conduct

jurisdictional discovery. During jurisdictional discovery, the Foundation stipulated that Mr.

Perry never executed any additional documents to implement the Deed of Assignment, and

Dominik Naeff, a principal of both LOPAG and the Foundation, testified that the Deed of

Assignment was never implemented. The discovery record included contemporaneous

documents in which Naeff and Neupert acknowledged that the Deed of Assignment was

never implemented. The Perry family and their advisors, including Neupert and Naeff, also

represented to the French tax authorities that Lilly was the ultimate beneficial owner of the

Villa. That only could have been true if the Deed of Assignment was never implemented

and if Lilly stood to inherit the Villa as the sole beneficiary of Mr. Perry’s will.

                                               5
       The court held a two-day evidentiary hearing to determine whether personal

jurisdiction existed over the Foundation. The court then issued an opinion which concluded

that the court could exercise personal jurisdiction over the Foundation because the

Foundation had conspired with Neupert to commit torts that had a sufficient nexus to

Delaware. Perry v. Neupert (Jurisdictional Decision), 2019 WL 719000, at *37 (Del. Ch.

Feb. 15, 2019).

       In reaching this conclusion, the court made findings of fact based on what the

evidentiary record showed at that stage by a preponderance of the evidence. The court’s

factual findings included the following:

•      Mr. Perry never executed the documents necessary to implement the Deed of
       Assignment. Id. at *7.

•      Mr. Perry decided not to complete the transfer to avoid adverse tax consequences in
       France. Id. at *8.

•      On March 28, 2015, Naeff wrote to the Perry family’s advisors, including Neupert,
       that the Deed of Assignment “was never executed.” Id. At the evidentiary hearing,
       Naeff testified that by “never executed” he meant “that this transfer has not been
       completed or finalized.” Naeff Tr. 53.

•      In August 2015, Neupert wanted to claim that the LLC had been transferred into the
       Structure. He and Naeff discussed whether they could use the Deed of Assignment
       to make such a claim, but they agreed that it had never been implemented.
       Jurisdictional Decision, 2019 WL 719000, at *25.

•      In August 2016, Neupert and Naeff claimed to have discovered the Deed of
       Assignment and that it had transferred the equity of the Corporation to the
       Foundation. Id. at *17.

•      To bolster their claim about the Deed of Assignment, Neupert and Naeff sought a
       legal opinion as to its effectiveness. When the law firm would not deliver the
       requested opinion Neupert fabricated documents. Id. at *17–21.



                                            6
•      During late September or early October 2016, Neupert and Naeff fabricated a power
       of attorney and backdated it to February 5, 2016. Id. at *18.

•      During December 2016, Neupert and Tanja Tandler, one of his personal assistants,
       created a board resolution and stock certificate, which they backdated to July 1,
       2016. Id. at *21.

       Based on these and other events, Lilly is pursuing claims for fraud, conversion, and

tortious interference with contract against Neupert and the Foundation. She seeks a decree

invalidating (i) the issuance of shares to the Foundation and (ii) the conversion of the LLC

into the Corporation.

       The court’s factual findings only addressed the issue of personal jurisdiction, not

the merits. After still more motion practice, the parties began merits discovery. As part of

that process, both sides have asked the court to issue letters of request to obtain discovery

from various foreign jurisdictions. In total, the parties have sought twenty-one letters of

request. Lilly has sought three. The Foundation has sought eighteen.

       On August 1, 2022, Lilly moved for a letter of request to the central authority of

Switzerland to obtain the Discovery Materials, which are in the possession of the

Prosecutor’s Office of the Canton of Zurich (the “Zurich Prosecutor’s Office”). Dkt. 375.

The motion explained that in early 2018, the Zurich Prosecutor’s Office conducted a

criminal investigation into Neupert and one of his personal assistants, Susanne Aalam, for

“forgery of public documents and potential suppression of documents.” Id. at 15. As part

of that investigation, prosecutors searched Neupert’s law firm and seized electronic devices

belonging to Neupert and Aalam.

       A Swiss court subsequently determined that the seizure was proper and that


                                             7
“[r]easonable suspicion of a crime was given.” Dkt. 375, Ex. 4 at 4. The court also found

that the seizure of the Discovery Materials complied with the requirements of

proportionality imposed by Swiss law and were closely related to the case. Id. ¶¶ 4.2, 4.4

       Lilly has moved for the issuance of a letter of request seeking production of all of

the Discovery Materials. Alternatively, she seeks production of only those Discovery

Materials that touch on topics at the heart of this litigation. Id. at 16–17.

       The Foundation opposes Lilly’s request. Neupert has not responded to the motion.

                               II.      LEGAL ANALYSIS

       Lilly seeks to obtain the Discovery Materials using the procedures authorized under

the Convention on the Taking of Evidence Abroad in Civil or Commercial Matters, which

opened for signature on March 18, 1970. 23 U.S.T. 2555, T.I.A.S. No. 7444 (Codified as

28 U.S.C. § 1781. “This Convention—sometimes referred to as the ‘Hague Convention’ or

the ‘Evidence Convention’—prescribes certain procedures by which a judicial authority in

one contracting state may request evidence located in another contracting state.” Societe

Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for the S. Dist. of Iowa, 482 U.S. 522,

524 (1987). To that end, Article 1 states:

       In civil or commercial matters a judicial authority of a Contracting State may,
       in accordance with the provisions of the law of that State, request the
       competent authority of another Contracting State, by means of a Letter of
       Request, to obtain evidence, or to perform some other judicial act.

Hague Convention, supra, art. 1.

       A party’s use of the Hague Convention is neither mandatory nor exclusive. “[T]he

optional Convention procedures are available whenever they will facilitate the gathering


                                               8
of evidence by the means authorized in the Convention.” Societe Nationale, 482 U.S. at

541; accord Tulip Computers Int’l B.V. v. Dell Computer Corp., 254 F. Supp. 2d 469, 472

(D. Del. 2003) (“The Hague Evidence Convention serves as an alternative or ‘permissive’

route to the Federal Rules of Civil Procedure for the taking of evidence abroad from

litigants and third parties alike.”).

       The party seeking a letter of request bears the burden of persuading the trial court

that its issuance is warranted. Tulip Computers, 254 F. Supp. 2d at 427. Initially, the

discovery sought must be permissible under the law of the requesting jurisdiction such that

production would be ordered by the requesting court. See Hague Convention, supra, art. 1

(noting that the request must be “in accordance with the provisions of the law of [the

requesting] State”). For purposes of a Delaware proceeding, that means the discovery must

fall within the scope of Rule 26.

       Rule 26(b)(1) states:

       Parties may obtain discovery regarding any non-privileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, including the existence, description, nature, custody condition and
       location of any documents, electronically stored information, or tangible
       things and the identify and location of persons having knowledge of any
       discoverable matter.

Ct. Ch. R. 26(b)(1).

       “The scope of discovery pursuant to Court of Chancery Rule 26(b) is broad and far-

reaching . . . .” Cal. Pub. Emps. Ret. Sys. v. Coulter, 2004 WL 1238443, at *1 (Del. Ch.

May 26, 2004) (citation omitted). “[T]he spirit of Rule 26(b) calls for all relevant

information, however remote, to be brought out for inspection not only by the opposing


                                            9
party but also for the benefit of the Court . . . .” Boxer v. Husky Oil Co., 1981 WL 15479,

at *2 (Del. Ch. Nov. 9, 1981). Relevance “must be viewed liberally,” and discovery into

relevant matters should be permitted if there is “any possibility that the discovery will lead

to relevant evidence.” Loretto Literary & Benevolent Inst. v. Blue Diamond Coal Co., 1980

WL 268060, at *4 (Del. Ch. Oct. 24, 1980). “Discovery is called that for a reason. It is not

called ‘hide the ball.’” Klig v. Deloitte LLP, 2010 WL 3489735, at *7 (Del. Ch. Sept. 7,

2010). Consequently, when a party objects to providing discovery, “[t]he burden is on the

objecting party to show why and in what way the information requested is privileged or

otherwise improperly requested.”4 Generic and formulaic objections “are insufficient.”

Van de Walle, 1984 WL 8270, at *2.

       For purposes of a letter of request, determining that the discovery would be

permissible if the responding party were within the court’s jurisdiction is necessary but not

sufficient. The court must conduct an additional level of analysis that takes into account

the trans-jurisdictional nature of the request. The Supreme Court of the United States has

described the general nature of the inquiry as follows:




       4
         Van de Walle v. Unimation, Inc., 1984 WL 8270, at *2 (Del. Ch. Oct. 15, 1984);
accord Prod. Res. Gp., L.L.C. v. NCT Gp., Inc., 863 A.2d 772, 802 (Del. Ch. 2004) (Strine,
V.C.) (citation omitted). A more accurate description of the discovery process is “a
practical form of burden-shifting.” In re Appraisal of Dole Food Co., Inc., 114 A.3d 541,
551 (Del. Ch. 2014). “[T]he party seeking the information must first provide some minimal
explanation as to why the discovery satisfies the requirements of relevance and conditional
admissibility.” Id. Once the party seeking discovery has met that initial burden, “[i]t is then
up to the party opposing discovery to show that the explanation is erroneous” or that there
are other reasons why discovery should be limited or foreclosed. Id.

                                              10
       American courts, in supervising pretrial proceedings, should exercise special
       vigilance to protect foreign litigants from the danger that unnecessary, or
       unduly burdensome, discovery may place them in a disadvantageous
       position. Judicial supervision of discovery should always seek to minimize
       its costs and inconvenience and to prevent improper uses of discovery
       requests. When it is necessary to seek evidence abroad, however, the district
       court must supervise pretrial proceedings particularly closely to prevent
       discovery abuses. For example, the additional cost of transportation of
       documents or witnesses to or from foreign locations may increase the danger
       that discovery may be sought for the improper purpose of motivating
       settlement, rather than finding relevant and probative evidence. Objections
       to “abusive” discovery that foreign litigants advance should therefore receive
       the most careful consideration. In addition, we have long recognized the
       demands of comity in suits involving foreign states, either as parties or as
       sovereigns with a coordinate interest in the litigation. American courts should
       therefore take care to demonstrate due respect for any special problem
       confronted by the foreign litigant on account of its nationality or the location
       of its operations, and for any sovereign interest expressed by a foreign state.

Societe Nationale, 482 U.S. at 546 (internal citations omitted).

       The Societe Nationale decision recommended that courts consider the following

factors when evaluating whether to issue a letter of request:

•      the importance to the litigation of the documents or other information requested;

•      the degree of specificity of the request;

•      whether the information originated in the United States;

•      the availability of alternative means of securing the information; and

•      the extent to which noncompliance with the request would undermine important
       interests of the United States, or compliance with the request would undermine
       important interests of the state where the information is located.

Id. at 544 n.28.

       During this stage, the requesting party again bears the burden of showing that the

issuance of a letter of request is warranted, but “[t]hat burden is not great.” Pronova


                                             11
BioPharma Norge AS v. Teva Pharms. USA, Inc., 708 F. Supp. 2d 450, 452 (D. Del. 2010).

According to a leading treatise, “[a] court should make use of the Convention procedures

whenever it is determined on a case-by-case basis that their use will facilitate discovery.”

8 Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and

Procedure § 2005.1 at 70 (3d ed. 2010), Westlaw (database updated Apr. 2022). Resort to

the Hague Convention generally will be appropriate when the responding party is not a

party to the litigation, has not agreed to respond to discovery voluntarily, and can be

compelled to respond through Hague Convention procedures.5




       5
         See, e.g., Cosmo Techs. Ltd. v. Actavis Lab’ys FL, Inc., 2016 WL 4582498, at *2
(D. Del. Aug. 31, 2016) (issuing letter of request where witness was located in Italy and
possessed evidence that was relevant and unlikely to be duplicative); Eli Lilly & Co. v.
Teva Parenteral Meds., Inc., 2013 WL 12291616, at *3 (S.D. Ind. Apr. 26, 2013) (“It is
undisputed that Dr. Calvert is a citizen of the United Kingdom. Defendants represent that
Dr. Calvert refused to make himself available for deposition or to produce any documents.
In these circumstances, Defendants’ resort to the Hague Convention appears entirely
appropriate.”); Metso Mins. Inc. v. Powerscreen Int'l Distrib. Ltd., 2007 WL 1875560, at
*3 (E.D.N.Y. June 25, 2007) (finding that use of Hague Convention procedures was
warranted where witness had relevant evidence and “the procedures of the Hague Evidence
Convention may be the only means by which the requested discovery may be obtained
given the fact that Mr. Rafferty is a citizen of Northern Ireland, who is not a party to this
action and is similarly not subject to the jurisdiction of this court”); Tulip Computers, 254
F. Supp. 2d at 474 (“Resort to the Hague Evidence Convention in this instance is
appropriate since both Mr. Duynisveld and Mr. Dietz are not parties to the lawsuit, have
not voluntarily subjected themselves to discovery, are citizens of the Netherlands, and are
not otherwise subject to the jurisdiction of the Court.”); Orlich v. Helm Bros., Inc., 160
A.D.2d 135, 143 (N.Y.A.D. 1990) (“When discovery is sought from a non-party in a
foreign jurisdiction, application of the Hague Convention, which encompasses principles
of international comity, is virtually compulsory.”).

                                             12
A.     The Hague Convention Is An Available Method.

       As a threshold matter, a court can issue a letter of request to a country that has signed

the Hague Convention. Switzerland is a signatory, so the Hague Convention provides one

option for discovery.

       At times, parties resisting a motion seeking a letter of request will show that the

signatory nation executed the Hague Convention subject to reservations.6 No one has

identified any reservations that are pertinent to this case.

B.     The Court Would Order Production If The Discovery Were Within Its
       Control.

       As discussed above, the first step in evaluating whether to issue a letter of request

asks whether the court would order production if the materials were subject to the court’s

jurisdiction. Lilly has made two alternative proposals, one broader and one narrower. If the

Discovery Materials were subject to the court’s jurisdiction, then the court would order

production under the narrower framework. That proposal therefore establishes the

appropriate scope for the letter of request.

       In her initial proposal, Lilly asks for production of “[c]omplete forensic copies of

all hard drives or internal memory on all computers and other electronic devices belonging

to Dieter Neupert or Susanne Aalam, which are currently in the possession of the Zurich




       6
         See, e.g., St. Jude Med. S.C., Inc. v. Janssen-Counotte, 104 F. Supp. 3d 1150,
1167–68 (D. Or. 2015) (discussing Germany’s reservations to the Hague Convention); Eli
Lilly, 2013 WL 12291616, at *2 (discussing the United Kingdom’s reservations to the
Hague Convention); In re Vitamins Antitrust Litig., 120 F. Supp. 2d 45, 56–57 (D.D.C.
2000) (discussing Belgium’s reservations to the Hague Convention).

                                               13
Prosecutor’s Office.” Dkt. 375 at 16–17 (the “Broad Proposal”). The Broad Proposal would

require production of all of the Discovery Materials, regardless of their relevance to this

litigation.

       As an alternative, Lilly asks for production of

       electronic records on all computers and other electronic devices belonging to
       Dieter Neupert or Susanne Aalam, which are currently in the possession of
       the Zurich Prosecutor’s Office, and which pertain to:

              a. Côte D’Azur;

              b. Filings with the Delaware Secretary of State;

              c. The Deed of Assignment . . .;

              d. Proceedings before the English Serious Organized Crime Agency
                 (“SOCA”) involving the Deed of Assignment.

Id. at 17 (the “Narrow Proposal”).

       As discussed above, discovery must be “relevant to any party’s claim or defense.”

Ct. Ch. R. 26(b)(1). If the court had jurisdiction over the Discovery Materials, then the

court would limit production to those issues that are relevant to this proceeding.

       Under the Rule 26(b)(1) standard, the Broad Proposal is not tied to issues that are

relevant to the case. The Broad Proposal seeks production of the Discovery Materials in

their entirety, regardless of subject matter. The risk is admittedly limited, because as a

Swiss court has held, the Zurich Prosecutors’ Office conducted a focused investigation.

Dkt. 375, Ex. 4 ¶ 2 (“Both in the court order as well as in the office search and provisional

seizure, attention had been paid that exclusively evidence was taken, which could prove to

be directly relevant.”). Nevertheless, the Broad Proposal is not tied to the issues relevant

to the case, and it therefore falls short under Rule 26(b)(1).

                                              14
       By contrast, the Narrow Proposal ties the production to the topics at issue in this

proceeding. It identifies four categories of information that relate to materials at the heart

of this case. Under the Narrow Proposal, the production is limited to relevant material.

       As discussed above, discovery also must be “proportional to the needs of the case.”

Ct. Ch. R. 26(b)(1). Neither of Lilly’s proposals raise any issues involving proportionality.

The Discovery Materials already present a finite and easily accessible scope of production.

       As discussed above, discovery extends to “any non-privileged matter.” Ct. Ch. R.

26(b)(1). Neupert has not responded to Lilly’s motion and has not taken any position on

privilege. The Foundation objects that the letter of request will result in the production of

privileged material simply because Neupert is a lawyer. Dkt. 393 ¶ 20. As a threshold

matter, privileged communications involving Neupert’s clients are not likely to be a

problem because of the focused nature of the investigation. As a Swiss court has found, the

Zurich Prosecutor’s Office tailored its seizure to narrowly focus on its forgery

investigation. Dkt. 375, Ex. 4 ¶ 2. The seizure involved only documents that were directly

relevant to its investigation and from the narrow timeframe regarding the tortious act. Id.

       Privilege also is not likely to be at issue because of the crime/fraud exception.

Delaware Rule of Evidence 502 shields from discovery any “confidential communications

made for the purpose of facilitating the rendition of professional legal services to the

client.” D.R.E. 502. But the rule establishes an exception when “the services of the lawyer

were sought or obtained to enable or aid anyone to commit or plan to commit what the

client knew or reasonably should have known to be a crime or fraud.” Id. 502(d)(1).



                                             15
       The premise behind the crime-fraud exception is “that when a client seeks out an

attorney for the purpose of obtaining advice that will aid the client in carrying out a crime

or a fraudulent scheme, the client has abused the attorney-client relationship and stripped

that relationship of its confidential status.” Princeton Ins. Co. v. Vergano, 883 A.2d 44, 55

(Del. Ch. 2005) (Strine, V.C.). For the crime-fraud exception to apply, the client must

intend to use the communications “as a basis for criminal or fraudulent activity, whether

or not that criminal or fraudulent intent ever comes to fruition.” In re Sutton, 1996 WL

659002, at *11 (Del. Super. Aug. 30, 1996). “To invoke the crime-fraud exception, . . . the

proponent of the exception must make a prima facie showing that the confidential

communications were made in furtherance of a crime or fraud.”. Buttonwood Tree Value

P’rs, L.P. v. R.L. Polk & Co., Inc., 2018 WL 346036, at *6, *8 (Del. Ch. Jan. 10, 2018)

(cleaned up)).

       During a previous phase of this case, this court held that Neupert’s actions in

connection with the takeover of the LLC bore sufficient hallmarks of fraudulent and

potentially criminal conduct to overcome the privilege under the crime/fraud exception.

Dkt. 174 at 46–48. Under Lilly’s Narrow Proposal, the letter of request only will seek a

portion of the Discovery Materials that relate directly to issues in the case. Those matters

are likely to fall within this court’s ruling regarding the crime/fraud exception such that

they are subject to production without regard to privilege.

       Consequently, if the Discovery Materials were subject to this court’s jurisdiction,

then the court would order production in conformity with the Narrow Proposal.



                                             16
C.     A Letter Of Request Is Warranted Notwithstanding The Burden On A Foreign
       Court System.

       Because Lilly seeks the issuance of a letter of request to the central authority of a

foreign jurisdiction, it is not enough for the court to find that it would order production of

the Discovery Materials that fall within the Narrow Proposal. The court must engage in

additional analysis to determine whether to impose a burden on the courts in a foreign

jurisdiction. In this case, Lilly has made the necessary showing.

       In Societe Nationale, the Supreme Court of the United States identified five factors

to consider when determining whether to issue a letter of request. To reiterate, the five

factors are:

•      the importance to the litigation of the documents or other information requested;

•      the degree of specificity of the request;

•      whether the information originated in the United States;

•      the availability of alternative means of securing the information; and

•      the extent to which noncompliance with the request would undermine important
       interests of the United States, or compliance with the request would undermine
       important interests of the state where the information is located.

Societe Nationale, 482 U.S. at 544 n.28; see Restatement (Third) of Foreign Relations Law

§§ 441–442 (Am. L. Inst. 1987), Westlaw (database updated Oct. 2022). Evaluating these

factors “requires a particularized analysis of the facts of a case, the sovereign interests

involved, and the likelihood that resorting to the Hague Convention will prove effective.”

Ingenico Inc. v. Ioengine, LLC, 2021 WL 765757, at *2 (D. Del. Feb. 26, 2021).




                                             17
       1.     The Importance Of The Documents Requested

       The first factor requires an assessment of the importance of the documents or other

information to the litigation. Societe Nationale, 482 U.S. at 544 n.28. This factor “calls on

the court to consider the degree to which the information sought is more than merely

relevant under the broad test generally for evaluating discovery requests.” In re Activision

Blizzard, Inc., 86 A.3d 531, 544 (Del. Ch. 2014). To meet its burden, the requesting party

must go beyond “conclusory assertions” that the evidence sought is relevant to the

litigation. Ingenico, 2021 WL 765757, at *3. Production is favored where the requesting

party shows that the evidence sought is “directly probative to the issues of the case.”

Chevron Corp. v. Donziger, 296 F.R.D. 168, 204 (S.D.N.Y. 2013) (quoting Reino de

Espana v. Am. Bureau of Shipping, 2005 WL 1813017, at *7 (S.D.N.Y. Aug. 1, 2005)).

But the requesting party need not show the requested documents are vital to the litigation.

Id. Here, Lilly has shown the proposed discovery directed to Neupert meets the test.

       The Discovery Materials that fall within the Narrow Proposal are highly likely to

contain evidence that is directly probative to the issues in this case. The Narrow Proposal

only seeks Discovery Materials that relate to four targeted issues: (i) Côte d’Azur; (ii)

filings with the Delaware Secretary of State; (iii) the Deed of Assignment; and (iv)

proceedings before SOCA involving the Deed of Assignment. Dkt. 375 at 17. Each of these

issues touches on an important subject for this case. For example, the parties dispute who

owned the LLC and Lilly avers that Neupert and one of his secretaries fabricated corporate

records and a power of attorney that enabled Neupert to seize control of Côte d’Azur.



                                             18
       The timeframe is also limited. The Discovery Material covers a period from May 1,

2015, to March 1, 2017. Dkt. 409 at 4. That is also the central time period for this case. See

Jurisdictional Decision, 2019 WL 719000, at *18–21.

       The request for assistance is appropriately targeted in terms of scope. It pertains

only to Neupert and Aalam. Dkt. 375, Ex. 4 ¶ 4.4 (“Primarily, the Accused and his secretary

are directly affected by the investigation actions in dispute.”). Neupert is the central figure

in both proceedings. In this case, he is one of only two defendants.

       Both proceedings also involve allegations that Neupert worked with one of his

assistants to fabricate documents. In this case, electronic records of emails between

Neupert and an assistant supported a finding that Neupert fabricated corporate resolutions

and a stock certificate. Id. at *21. The electronic records in the possession of the Zurich

Prosecutor’s Office may contain drafts and notes relevant to these subjects.

       Neupert has not responded to Lilly’s motion. Only the Foundation filed an

opposition. The Foundation has disputed the scope of the Broad Proposal, but not the

Narrow Proposal. As to the latter, the Foundation concedes that the request “seeks

information which may prove relevant to this proceeding.” Dkt. 393 ¶ 28.

       Lilly has successfully shown that the Discovery Materials are likely to be probative

on issues in this case. The first factor cuts in her favor.

       2.     The Degree Of Specificity Of The Request

       The second factor directs the court to consider the degree of specificity of the

request. Societe Nationale, 482 U.S. at 544 n.28. A request must be sufficiently specific to

avoid confronting the producing party with “unnecessary, or unduly burdensome

                                               19
discovery” that places the producing party “in a disadvantageous position.” Id. at 546; see

Activision, 86 A.3d at 545. The second factor’s specificity requirement interacts with the

first factor’s emphasis on importance. See Ingenico, 2021 WL 765757, at *4. A sweeping

document request both lacks specificity and is likely to capture evidence of limited

importance. See id. (finding that a “conclusory assertion” that the requested evidence was

relevant failed the first and second factors of the five-factor test).

       As this decision has discussed, the Narrow Proposal is targeted and specific. Lilly

has met her burden under the second factor.

       3.     Whether The Information Originated In The United States

       The third factor directs the court to consider “whether the requested information

originated in the United States.” Societe Nationale, 482 U.S. at 544 n.28. This factor is

primarily concerned with helping a court evaluate whether discovery can be obtained either

under the court’s rules or under the Hague Convention. See Catalano v. BMW of N. Am.,

LLC, 2016 WL 3406125, at *7 (S.D.N.Y. June 16, 2016) (evaluating whether documents

located in Germany should be obtained under the Hague Convention even though

defendant was a party to the case and subject to discovery under the Federal Rules of Civil

Procedure); Activision, 86 A.3d at 546 (evaluating whether the Hague Convention should

be used to obtain documents that were located in France, even though the defendant was a

party to the case and subject to party discovery). Although framed in terms of where the

information originated, this factor is actually concerned with the physical location of the

requested information. See Milliken & Co. v. Bank of China, 758 F. Supp. 2d 238, 247

(S.D.N.Y. 2010). If the requested information is located in a foreign jurisdiction where

                                               20
local laws would impose additional compliance obligations on a producing party, then this

factor may favor the use of the Hague Convention so that the central authority in that

jurisdiction can take those obligations into account. In an extreme case where compliance

would be particularly burdensome or contrary to law, this factor may counsel in favor of

not issuing a letter of request at all.

       In this case, the Discovery Materials originated and currently are located in

Switzerland. But those facts are largely irrelevant to the balancing of interests, because

Lilly is already proceeding by way of letter of request. Moreover, as discussed in the next

section, that method likely provides the only means of obtaining the discovery. No one has

identified any Swiss legal requirements that would limit or prevent production. Instead,

Lilly has shown that under Swiss law, civil litigants can obtain information like the

Discovery Materials. The third factor supports the issuance of a letter of request.

       4.      The Availability Of Alternative Means Of Securing The Information

       The fourth factor looks to whether alternative means of securing the requested

information are available. Societe Nationale, 482 U.S. at 544 n.28. If there is an alternative

means of obtaining the information that will generate the same or substantially equivalent

discovery without burdening a foreign court system, then that fact counsels in favor of

using the alternative method. See Richmark Corp. v. Timber Falling Consultants, 959 F.2d

1468, 1476 (9th Cir. 1992); Milliken, 758 F. Supp. 2d at 247. If there is no alternative

source, then this factor favors issuing the letter of request. Activision, 86 A.3d at 546. If

the party from whom materials are requested has refused to comply with the alternative

method of production, then this factor again favors issuing the letter of request. Ingenico,

                                             21
2021 WL 765757, at *3. When the Hague Convention is the only feasible means of

acquiring the evidence, resort to a letter of request is “virtually compulsory.” Liqwd, Inc.

v. L’Oréal USA, Inc., 2018 WL 11189616, at *2 (D. Del. Nov. 16, 2018).

       Lilly contends that the Hague Convention is the only feasible way for her to procure

the Discovery Materials because the Zurich Prosecutor’s Office is not a party to this case

or otherwise subject to the court’s jurisdiction. Dkt. 375 at 12. That is true, but it is only a

partial answer, because Neupert himself is a party. Normally, the tools of discovery in

litigation in an American court are more effective than the Hague Convention.7 They also

do not impose a burden on a court in another country. See Metso Mins., 2007 WL 1875560,

at *1 (“It is the duty of this court to carefully scrutinize applications [for letters of request]

to attempt to minimize the burden placed on the foreign judiciary by virtue of such an

application.”).

       Lilly has shown that she is unlikely to be able to obtain the material sought from

Neupert. In the first instance, it is not clear that Neupert has the Discovery Materials. A

Swiss court decision states that during a search of Neupert’s offices, the investigators




       7
        See In re Auto. Refinishing Paint Antitrust Litig., 358 F.3d 288, 300 (3d Cir. 2004)
(“[I]n many situations, the Convention procedures would be unduly time-consuming and
expensive, and less likely to produce needed evidence than direct use of the Federal
Rules.”); Swapalease, Inc. v. Sublease Exchange.com, Inc., 2008 WL 11355018, at *5
(S.D. Ohio Sept. 19, 2008) (noting that the Hague Convention is “more restrictive” than
“obtain[ing] discovery through the Federal Rules of Civil Procedure”); In re Aircrash
Disaster Near Roselawn, Ind. Oct. 31, 1994, 172 F.R.D. 295, 310 (N.D. Ill. 1997) (“[N]o
useful purpose would be served to substitute effective and efficient discovery under the
Federal Rules with the less than certain and burdensome Convention procedure.”).

                                               22
seized the Discovery Materials. It does not talk about making copies. Dkt. 375, Ex. 4 ¶ A.

It is therefore reasonable to infer that the Zurich Prosecutor’s Office is the sole possessor

of the Discovery Materials. Serving document requests on Neupert will not result in the

production of the Discovery Materials. The only means of obtaining them is through a letter

of request to the Zurich Prosecutor’s Office.

       But even if Neupert had the Discovery Materials, Lilly has demonstrated that he is

unlikely to produce them. As a practical matter, Neupert has stopped participating in the

litigation. He has done only the bare minimum to stave off a default judgment.

       The Foundation argues that Neupert previously participated in the case and could

be compelled to produce the documents. In reality, the extent of Neupert’s willingness to

participate in this litigation has evolved through three distinct phases.

       During the first phase, after Lilly filed the lawsuit, Neupert controlled Côte d’Azur

as its sole director and sole officer. He retained counsel who jointly represented Côte

d’Azur and himself. He and Côte d’Azur answered the complaint and asserted affirmative

defenses, and he caused Côte d’Azur to file a counterclaim seeking to establish the validity

of the Deed of Assignment. Dkt. 12. The jointly engaged law firm both served and

responded to discovery on behalf of Côte d’Azur and Neupert. See Dkts. 21, 28–29. The

Foundation is correct that Neupert participated in the litigation during that phase, but his

participation did not last long.

       During the first phase of this litigation, contemporaneous documents emerged that

contradicted the positions that Neupert and Côte d’Azur were taking. On March 14, 2017,

Neupert resigned from all of his positions with the Corporation. Dkt. 75 ¶ 3. The law firm

                                              23
representing Neupert and the Corporation conveyed that fact to the court in April 2017 in

the law firm’s motion to withdraw from representing Neupert, which the court granted.

Dkt. 76. The law firm subsequently withdrew from representing Côte d’Azur and was

replaced by successor counsel. Dkt. 218. Neupert never retained successor counsel. To the

extent he has participated, he has done so pro se.

       After the withdrawal of his former counsel, the second phase began. During this

phase, Neupert did not participate. Even though he possessed evidence that was plainly

relevant to the question of whether the Foundation was subject to jurisdiction in this court,

Neupert refused to be deposed. He also declined to appear at the evidentiary hearing. As a

result, the court drew inferences in Lilly’s favor and adverse to the Foundation based on

any relevant testimony that Neupert reasonably could have offered. Dkt. 173 at 68–71.

       After the court’s rulings on the question of jurisdiction, this case entered a third

phase. During this phase, Neupert has participated solely to the extent necessary to avoid

a default judgment. Initially, Neupert failed to answer Lilly’s amended complaint,

prompting Lilly to move for a default judgment. Once Lilly filed her motion, Neupert

responded to the amended complaint with a barebones, one-page motion to dismiss that

merely incorporated by reference the Foundation’s arguments. See Dkts. 231–32. The

Foundation’s counsel served it on Neupert’s behalf. Dkt. 232. After the court denied the

defendants’ motions to dismiss, Neupert filed an answer and asserted affirmative defenses.

Dkt. 257. His pleading paralleled the positions that the Foundation took, and the

Foundation’s counsel submitted Neupert’s answer on his behalf. Dkt. 258.

       Otherwise, Neupert has failed to participate:

                                             24
•      On August 9, 2021, Lilly noticed Neupert’s deposition. Dkt. 304. There is no
       indication that the deposition took place.

•      On August 10, 2021, Lilly filed a notice that she served interrogatories on Neupert.
       Dkt. 305. Neupert has never filed a notice evidencing that he responded.

•      Neupert has not appeared at any of the hearings that this court has conducted.

•      Neupert has not responded to Lilly’s motion for a letter of request seeking the
       Discovery Materials, which were seized from his office.

       Given Neupert’s performance to date, the court concludes that resort to the Hague

Convention is the only effective means by which Lilly can obtain the Discovery Materials

that are subject to the Narrow Request. This factor supports granting the motion.

       To rebut Lilly’s argument, the Foundation contends, on Neupert’s behalf, that Lilly

has failed to explain why further discovery requests on Neupert would not be the ideal

means of securing the Discovery Materials. Dkt. 393 ¶ 4. The Foundation argues further

that Neupert already made a sufficient production of documents. Id. This argument is

incorrect. As previously explained, Neupert has refused to participate in this litigation in

any meaningful way. He has repeatedly refused to comply with discovery requests or take

any action above the bare minimum required to avoid a default judgment. Neupert cannot

pick and choose when to participate in this litigation as a means of frustrating Lilly’s

requests.




                                            25
       Lilly thus has shown she likely has no alternative means of procuring the Discovery

Materials. The fourth factor favors production.8

       5.     The Competing Interests Of The Sovereigns Involved

       The final factor is a balancing of the competing interests of the sovereigns involved.

Societe Nationale, 482 U.S. at 544 n.28. Under this factor, the court weighs any interest

that the United States or the forum state has in obtaining production of the information

against any interest that the foreign state has in not providing discovery. Activision, 86

A.3d at 547. When considering the interests of the United States, the court may take into

account the requesting party’s “important interests in developing its claims and defenses.”

Ingenico, 2021 WL 765757, at *3. When considering the interests of a foreign state, the

court should take into account any foreign law that limits production. See Activision, 86

A.3d at 547 (giving consideration to French laws regarding data privacy).

       This factor is most important where the litigation implicates national security

concerns or national economic policies.9 No such concern is implicated here. This is a civil




       8
          Discovery from Aalam does not provide a better alternative. She is not a party to
this litigation, and she is located in Switzerland. A letter of request would have to be issued
to her as well, and there is no reason to think that she currently possesses the Discovery
Materials.
       9
         See, e.g., In re Grand Jury Investigation of Possible Violations of 18 U.S.C. § 1956
and 50 U.S.C. § 1705, 381 F. Supp. 3d 37, 72 (D.D.C. 2019) (“[T]he United States’ interest
in this case pertains to national security . . . . Consequently, non-enforcement would
undermine a critical national interest.”); In re Air Cargo Shipping Servs. Antitrust Litig.,
278 F.R.D. 51, 54 (E.D.N.Y. 2010) (noting the fifth factor is “considered most important
by several courts” where “a case involv[ed] violations of antitrust laws whose enforcement
is essential to the country’s interests in a competitive economy”); Strauss v. Credit

                                              26
case involving private parties. Where the litigants are all private parties, this factor is of

secondary importance. See Milliken, 758 F. Supp. 2d at 248 (“Here, the underlying

interest—collection of a judgment by a private party—is not so dramatic.”).

       Although it is difficult to say that the United States has a significant interest in this

dispute, the interests of the forum state are pertinent. “Delaware has a substantial interest

in providing an effective forum for litigating disputes involving the internal affairs of

Delaware [business entities].” Activision, 86 A.3d at 547. “Delaware’s legitimacy as a

chartering jurisdiction depends on it.” NACCO Indus., Inc. v. Applica, Inc., 997 A.2d 1, 26

(Del. Ch. 2009). One of the central issues in this case involves whether Neupert and the

Foundation used fabricated documents to mislead a Delaware registered agent, make false

filings with the Delaware Secretary of State, and seize control of a Delaware entity.

Although Lilly is litigating as a private plaintiff, that fact does not diminish Delaware’s

interest. Activision, 86 A.3d at 547. Delaware has an interest in providing a means for Lilly

to pursue her claims.

       To counterbalance Delaware’s interest in providing a forum for litigating disputes

involving Delaware entities, the Foundation offers two ostensibly competing Swiss

interests. The Foundation has not cited any Swiss statute or directive that would limit




Lyonnais, S.A., 249 F.R.D. 429, 443–44 (E.D.N.Y. 2008) (“When that interest [of
adjudicating matters before its courts] is combined with the United States’s [sic] goals of
combating terrorism, it is elevated to nearly its highest point, and diminishes any competing
interests of the foreign state.” (internal quotation marks omitted)).

                                              27
production of the Discovery Materials. Instead, the record shows that civil litigants can

access information like the Discovery Materials.

       The first ostensible interest is Switzerland’s concern for maintaining the attorney-

client privilege. This decision has already analyzed the privilege issue and demonstrated

that the letter of request is unlikely to implicate privileged material. Regardless, the Hague

Convention contemplates that a central authority can take into account local privilege law

by providing that “[i]n the execution of a Letter of Request the person concerned may

refuse to give evidence in so far as he has a privilege or duty to refuse to give the evidence

. . . under the law of the State of execution.” Hague Convention, supra, art. 11. This court’s

decision to issue a letter of request does not impair Switzerland’s ability to protect

privileged information, if there is any.

       The second ostensible interest is “the danger of instrumentalizing criminal law for

civil law purposes.” Dkt. 393, Ex. A ¶ 77. The Foundation has submitted a court decision

that expresses concern, but the same decision notes that the Zurich Prosecutor’s Office has

previously provided civil litigants with electronic evidence. Dkt. 409, Ex. B ¶ 42. In any

event, the Swiss central authority can refuse to execute the Letter of Request if “the State

addressed considers that its sovereignty or security would be prejudiced thereby.” Hague

Convention, supra, art. 12.

       There accordingly does not appear to be any conflict between the interests of

competing sovereigns. Delaware has an interest in obtaining information necessary for the

litigation of a civil dispute. Switzerland does not appear to have any competing interest.

The fifth factor therefore supports the issuance of the letter of request.

                                              28
       6.     The Overarching Balancing

       The court must perform an overarching balancing of the five factors identified in

Societe Nationale. All of the factors favor the issuance of a letter of request, either strongly

or weakly. No factor counsels against the issuance. Lilly has therefore carried her burden.

                                 III.     CONCLUSION

       Lilly has shown that issuance of the letter of request is warranted, albeit one limited

to the materials requested in the Narrow Proposal. To that extent, the court will grant her

motion.

       Lilly’s existing motion predated this court’s decision dismissing the Foundation’s

counterclaims. To avoid confusion, Lilly will submit a new letter of request that removes

references to the Foundation’s counterclaims and limits the materials sought to the

materials requested in the Narrow Proposal.




                                              29